Order entered December 31, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01317-CV

                     THE ESTATE OF MAX D. HOPPER, DECEASED

                           On Appeal from the Probate Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. PR-11-03238-1

                                            ORDER
       Before the Court is court reporter Jackie Galindo’s December 23, 2018 second request for

an extension of time to file the reporter’s record in this case. We GRANT the request and

ORDER the record filed no later than January 30, 2019. We caution Ms. Galindo that further

requests for extension of time will be disfavored.


                                                       /s/   DAVID EVANS
                                                             JUSTICE